Title: From Thomas Jefferson to Anne Cary Randolph Bankhead, 8 December 1808
From: Jefferson, Thomas
To: Bankhead, Anne Cary Randolph


                  
                     My dear Anne
                     
                     Washington Dec. 8. 08.
                  
                  Your letter of Nov. 26. came safely to hand, and in it the delicious flower of the Acacia, or rather the Mimosa Nilotica from mr Lomax. the mother tree of full growth which I had when I gave him the small one, perished from neglect the first winter I was from home. does his produce seed? if it does I will thank him for some, and you to take care of them: altho’ he will think it a vain thing at my time of life to be planting a tree of as slow a growth. in fact the Mimosa Nilotica & Orange are the only things I have ever proposed to have in my Green house. I like much your choice of books for your winter’s reading. Middleton’s life of Cicero is among the most valuable accounts we have of the period of which he writes; & Tacitus I consider as the first writer in the world without a single exception. his book is a compound of history & morality of which we have no other example. in your arithmetic, if you keep yourself familiar with the 4. elementary operations of addition, subtraction, multiplication & division, or rather of addition & division, because this last includes subtraction & multiplication, it is as much as you will need. the rule of three, of universal utility, is a thing of meer common sense: for if one yard of cloth costs 3. Dollars, common sense will tell you that 20. yards will cost 20. multiplied by 3. I inclose you a letter from Jefferson which I presume will inform you he is well. present my respects to mr Banhead, and the good family you are with; also to my antient & intimate friend mr Lomax when you have the opportunity. to yourself my affectionate love.
                  
                     Th: Jefferson
                     
                  
               